Matter of Eddington (2017 NY Slip Op 04356)





Matter of Eddington


2017 NY Slip Op 04356


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of ZACHARY NEIL EDDINGTON, an Attorney. (Attorney Registration No. 5349618

Calendar Date: May 22, 2017

Before: McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.


Zachary Neil Eddington, Arlington, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Zachary Neil Eddington was admitted to practice by this Court in 2015 and lists a business address in Washington, DC with the Office of Court Administration. Eddington now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Eddington's application.
Upon reading the affidavit of Eddington sworn to March 29, 2017 and filed April 3, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Eddington is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.
ORDERED that Zachary Neil Eddington's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Zachary Neil Eddington's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Zachary Neil Eddington is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Eddington is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public [*2]authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Zachary Neil Eddington shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.